The opinion of the court was delivered by
Ross, J.
Ethan Austin bequeathed to his sons, Albert N., Edgar D., and Alban M., the premises described in the orators’ bill, subject to a proviso that if they, their executors, administrators and assigns “ shall fail to pay to the oratrix Lucia 0. Evans the_ sum of sixty dollars each and every year during her natural life, then and in that case the said farm shall belong to and be the property of said Lucia 0. Evans.” The title to the farm, by various conveyances, has become vested in the defendant. There has been a failure to pay the annuity since 1872. The bill is brought to enforce the proviso .in the bequest. It is conceded, as it must be, that the will makes the annuity a charge upon the described premises. Hence, by force of the proviso, through the failure to pay the annuity, the legal title to the premises has become vested in the oratrix, but this title is impeachable in equity, inasmuch as in that forum forfeitures are odious, and are seldom enforced where an adequate compensation in money can be made. This, of itself, gives the court of equity jurisdiction of the subject-matter. The orators have the same right to .bring the subject-matter into a court of equity to have the defendant’s equitable rights in the premises determined and foreclosed, that the defendant has. If they had brought an action at law to recover possession of the premises, the defendant could have forced them into a court of equity. Neither does the fact, if fact it be, that they might have an adequate remedy at law by suit on the bond given by Albert N., Edgar I)., and Alban M. for the payment of the debts and legacies of the testator defeat their right to foreclose the defendant’s equitable rights in the premises. Having two *182sources from which satisfaction may be obtained, they have the right of choice, and may pursue either. The defendant has no right to object to their pursuing in equity the security provided by the testator for the payment of the annuity because they might also obtain payment of the same by a suit at law on the bond in the name of the Probate Court. Where a party has two securities for the same debt, with the right to elect which one he will pursue, he must have an adequate remedy at law for enforcing payment from the elected security, to defeat his right to enforce that security in equity. An adequate remedy at law, among other characteristics, is such that the defendant cannot defeat the party in the use of it by himself bringing the subject-matter into equity. On the admitted facts of the case, at law the premises are absolutely forfeited to the oratrix, and the defendant is remediless against the forfeiture in that forum. In a court of equity, he may be relieved from the forfeiture, and would have the right to have the matter there adjudicated, if the orators had brought a suit at law. Hence he cannot object because the orators have brought him into a court of equity in the first instance. His motion to dismiss is not well taken.
On the facts the defendant’s claim to hold the premises by adverse possession is without foundation. The payment of the annuity to 1872 was an acknowledgment that the premises were subject to the charge until that date. There could have been no adverse holding before that time.
The defendant also claims, to hold the premises freed from the annuity because the will was not recorded until after his deed was taken and recorded, and he claims that he purchased the premises without notice that the annuity was charged thereon. His deed from Bellows contains no description of the premises, but refers him to Alban M. Austin’s deed to Bellows for such description. The latter is equally deficient in description of the premises, but refers for the same to the preceding deed in the chain of title, which describes the premises as charged with the annuity. The defendant was thus put upon inquiry in regard to the title, and by pursuing the inquiry would have learned the true state of the title. In equity he is affected with all the knowl *183edge he would have obtained by the inquiry. He is not therefore a bona fide purchaser without notice. Besides, this is a defence set up in his answer. To make it available he must establish it by proper testimony. He has introduced no proof to show that he paid value for the premises — an indispensable requisite of a bona fide purchaser.
This disposes of the alleged defences. Asan adequate compensation in money can be made, we do not think the forfeiture should be enforced against the defendant, who holds the title by a deed of warranty which contains no mention that the premises are charged with the payment of this annuity. But as it is evident that the testator intended the annuity for the support of his daughter, the oratrix, we think the decree should be so drawn as to secure the prompt payment of the annuity, both the amount in arrear, principal and interest, and that which shall fall due, or the equity of the defendant be foreclosed.
The decree of the Court of Chancery is affirmed, and cause remanded, with mandate.